Citation Nr: 0300584	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1988 to May 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the RO in 
Pittsburgh, Pennsylvania which, in pertinent part, denied 
an increase in a 10 percent rating for service-connected 
lumbosacral strain.  The veteran appealed for an increased 
rating.  A personal hearing was held before an RO hearing 
officer in April 1997, and a hearing was held before a 
member of the Board in November 1998.  In March 1999, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board, and in a 
December 2000 decision, the Board denied an increase in a 
10 percent rating for a service-connected right knee 
disability, and remanded the issue of entitlement to an 
increased rating for lumbosacral strain.  The case was 
subsequently returned to the Board.


REMAND

By a letter to the veteran dated in December 2002, the 
Board informed him that the Board member who conducted his 
November 1998 hearing is no longer employed at the Board.  
He was asked whether he wanted another hearing before the 
Board member who will participate in the decision on his 
appeal.  By a statement received in December 2002, the 
veteran indicated that he wants a personal hearing before 
a member of the Board at the RO (i.e., a Travel Board 
hearing).  Pursuant to 38 C.F.R. § 20.700 (2002), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West Supp. 2002) (pertaining 
specifically to hearings before the Board).  As such, and, 
in accordance with the veteran's request, the veteran must 
be provided an opportunity to present testimony at a Board 
hearing at the RO.


Accordingly, this case is hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.  Unless the veteran 
indicates (preferably, in a signed 
writing) that he no longer wants a 
hearing, the hearing should be held, 
and the claims file returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




